DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is response to Applicant’s submission filed 1/11/2022. Currently, claims 1-18 are pending. Claims 1, 7 and 13 have been amended. No claims have been newly added or cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-3, 7-9 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2003/0093388 (Albright), in view of U.S. Patent Appl. Pub. No. 2016/0063611 (Davis et al. – hereinafter Davis), and further in view of U.S. Patent Appl. Pub. No. 2006/0122899 (Lee et al. – hereinafter Lee) and U.S. Patent Appl. Pub. No. 2014/0172737 (Conjepuram). 

Referring to claim 1, Albright discloses a computer-implemented method of monitoring network sites to provide expedited delivery services, the method comprising: 
monitoring operation of a network site to determine that an item is being obtained from the network site, wherein the item is being obtained by a user who is associated with a delivery location, and wherein the user accesses the network via a browser; and [See paragraphs 0025, 0042, 0048]
enabling delivery of the item by the courier service to the delivery location. [See paragraphs 0027-0029, 0039, 0040, 0043] 
Albright does not explicitly disclose the limitations: 
scraping the network site to determine that the item is available for same-day pick-up at a physical location associated with the network site, wherein the scraping determines the physical location of a plurality of physical locations based on the delivery location of the user, wherein the scraping is performed by an extension of the browser, and wherein the scraping is performed by traversing the network site to identify one or 
identifying a courier service to transport the item from the physical location to the delivery location, wherein the courier service is identified based on the courier service offering same-day pick-up and delivery from the physical location to the delivery location, wherein the courier service is a third-party service with respect to the physical location.
Davis teaches a method with the limitation: scraping the network site to determine that the item is available for same-day pick-up at a physical location associated with the network site, wherein the scraping determines the physical location of a plurality of physical locations based on the delivery location of the user, and wherein the scraping is performed by traversing the network site to identify one or more words or phrases of a corpus of words or phrases indicating same-day pick-up availability. [See paragraphs 0195-0200, 0230, 0242-0246, 0260, 0321 – Webpage or screen scraping is well known in the art. User may scrape a webpage or screen using one or more words or phrases associated with a product. The words or phrases used is dependent on the particular application and/or implementation.] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Albright to have incorporated a scraping feature as in Davis with the motivation of obtaining information about merchants and their products. [See Davis paragraphs 0195-0200, 0242-0246]
In addition, Lee teaches the limitation: wherein the scraping is performed by an extension of the browser. [See paragraph 0062]

Further, Conjepuram teaches the limitation: identifying a courier service to transport the item from the physical location to the delivery location, wherein the courier service is identified based on the courier service offering same-day pick-up and delivery from the physical location to the delivery location, wherein the courier service is a third-party service with respect to the physical location. [See paragraphs 0017, 0018, 0025]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Albright, Davis and Lee to have incorporated a delivery service as in Conjepuram with the motivation of providing delivery services according to order information. [See Conjepuram paragraphs 0018, 0025] 

Referring to claim 2, the combination of Albright, Davis, Lee and Conjepuram discloses the computer-implemented method of claim 1, further comprising: 
receiving a request from the user for the item for which in-store pick-up is available; and [See Albright paragraphs 0027-0029, 0039, 0040, 0043] 


Referring to claim 3, the combination of Albright, Davis, Lee and Conjepuram discloses the computer-implemented method of claim 1, further comprising: 
receiving a request from the user for the item for which in-store pick-up is available; and [See Albright paragraphs 0027-0029, 0039, 0040, 0043] 
presenting to the user one or more courier services that are available to transport the item from the physical location to the delivery location. [See Albright paragraphs 0027-0029, 0039, 0040, 0043] 

Referring to claims 7-9 and 13-15, they recite similar limitation as set forth in claims 1-3, and therefore are rejected based on the same rationale. 

Claims 4, 5, 10, 11, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Davis, Lee and Conjepuram, and further in view of U.S. Patent No. 9,865,000 (Lopez et al. – hereinafter Lopez). 

Referring to claim 4, the combination of Albright, Davis, Lee and Conjepuram discloses the computer-implemented method of claim 1 above. The combination does not explicitly disclose the limitation: wherein scraping the network 
Lopez teaches a method with the limitation: wherein scraping the network site comprises analyzing the network site to identify one or more strings that match a string included in a corpus. [See Lopez col. 4, line 52-col. 5, line 24; col. 9, line 8- col. 10, line 65]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Albright, Davis, Lee and Conjepuram to have incorporated a site scraping feature as in Lopez with the motivation of obtaining information about merchants and their products. [See Lopez col. 5, lines 4-24]

Referring to claim 5, the combination of Albright, Davis, Lee, Conjepuram and Lopez discloses the computer-implemented method of claim 1, wherein scraping the network site comprises: 
analyzing the network site to identify one or more strings that surpass a threshold of similarity to a string included in a corpus; and [See Lopez col. 4, line 52-col. 5, line 24; col. 9, line 8- col. 10, line 65]
adding to the corpus each string that surpasses the threshold of similarity to a string included in the corpus. [See Lopez col. 4, line 52-col. 5, line 24; col. 9, line 8- col. 10, line 65] 

 claims 10, 11, 16 and 17, they recite similar limitation as set forth in claims 4 and 5, and therefore are rejected based on the same rationale. 

Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Albright in view of Davis, Lee, Conjepuram and Lopez as applied to claim 4 above, and further in view of U.S. Patent Appl. Pub. No. 2016/0239888 (Silver).

Referring to claim 6, the combination of Albright, Davis, Lee, Conjepuram and Lopez discloses the computer-implemented method of claim 4 above. The combination does not explicitly disclose the limitation: wherein scraping the network site comprises: 
analyzing the network site and utilizing machine learning to identify one or more strings that indicate that an item is available for in-store pick-up; and 
adding to the corpus each of the identified one or more strings.
Silver teaches a method with the limitation: wherein scraping the network site comprises: 
analyzing the network site and utilizing machine learning to identify one or more strings that indicate that an item is available for in-store pick-up; and [See paragraphs 0036, 0038, 0040, 0041 – Scraping can be used to identify one or more desired type of information contained on a website.]
adding to the corpus each of the identified one or more strings. [See paragraphs 0036, 0038, 0040, 0041]


Referring to claims 12 and 18, they contain similar limitations as set forth in claims 12 and 18, and therefore are rejected based on the same rationale. 

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

In response to Applicant’s arguments, Examiner notes that these arguments are directed to newly added amendments, and have been addressed in the current rejection. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687